consider (1) whether the move will improve the quality of life for both the
                child and the requesting parent; (2) whether the relocation motion was
                filed to frustrate or defeat the visitation rights of the nonrequesting
                parent; (3) whether the requesting parent will comply with any visitation
                orders entered by the court after the relocation motion is granted; (4)
                whether the nonrequesting parent's motives are honorable in opposing the
                motion or "to what extent, if any, the opposition is intended to secure a
                financial advantage in the form of ongoing support obligations or
                otherwise"; and (5) whether there will be a realistic opportunity for the
                nonrequesting parent "to maintain a visitation schedule that will
                adequately foster and preserve the parental relationship" if the relocation
                motion is granted. Schwartz, 107 Nev. at 382-83, 812 P.2d at 1271.
                            Because Druckman was decided after the filing of this appeal,
                the district court granted respondent's motion to modify custody and
                relocate with the minor children to Tennessee without considering the
                Schwartz factors or whether respondent had a good-faith basis for the
                move. See Druckman, 130 Nev. at , 327 P.3d at 515; see also Wallace v.
                Wallace, 112 Nev. 1015, 1019-20, 922 P.2d 541, 543 (1996) (providing that
                this court reviews a child custody decision for an abuse of discretion).
                Accordingly, we reverse the district court's order and remand this matter
                to the district court for proceedings consistent with this order. We vacate
                the stay imposed by our January 17, 2014, order.
                            It is so ORDERED.


                                                                   J.
                                        Hardesty




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
cc: Hon. Charles J. Hoskin, District Judge, Family Court Division
     Pecos Law Group
     Black & LoBello
     Eighth District Court Clerk




                                   3